                   Case 2:21-cv-00490-RAJ Document 3 Filed 04/12/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 9                                               AT SEATTLE
10
       WA&HF LLC; RUIZHENG AN,
11                                                              No. 2:21-cv-00490
                                       Plaintiffs,
12                                                              DECLARATION OF DANIEL
                    v.                                          PODHASKIE IN SUPPORT OF
13                                                              NOTICE OF REMOVAL
       SARACA MEDIA GROUP INC.;
14     WENGUI GUO,                                              (King County Superior Court
                                                                 Case No. 20-2-12680-2 SEA)
15                                     Defendants.

16

17                  I, Daniel Podhaskie, declare as follows:

18                  1.          I am over the age of 18 and a resident of the State of New York. I make this

19        declaration based on my personal knowledge.

20                  2.          I am the Director of Saraca Media Group Inc. (“SMG”).

21                  3.          SMG is a corporation organized and incorporated in Delaware, with its

22        principal place of business in New York.

23                  I declare under penalty of perjury that the foregoing is true and correct.

24                  Dated: April 12, 2021 at New York, New York

25

26                                                            Daniel Podhaskie


         DECLARATION OF DANIEL PODHASKIE IN
         SUPPORT OF NOTICE OF REMOVAL – Page 1
                                                                                    501 East Pine Street, Suite 201
                                                                                    Seattle, Washington 98122
                                                                                    phone 206.516.3800 fax 206.516.3888
     1198.01 vd092503 4/12/21
